Citation Nr: 0411752	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for fever, fatigue, muscle 
aches, diarrhea, vomiting, nausea, and headaches as chronic 
disabilities resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1989 to May 
1992.  She had six months of foreign service and was awarded 
the Southwest Asia Service Medal with 3 Bronze Service Stars 
and the Kuwait Liberation Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Unfortunately, the Board cannot yet decide this appeal 
because further development is needed.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran's service medical records (SMRs) have not been 
obtained.  Most recently, a May 2003 letter from the National 
Personnel Records Center (NPRC) indicates that her military 
health records are not available because the military service 
department now sends these records to the VA Records 
Management Center (RMC) for maintenance.  If a VA claim was 
filed, the service member's health records were sent to the 
VARO that served the veteran's local area.  It was suggested 
that the VARO making the inquiry contact VA for further 
assistance.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective on November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Under 38 C.F.R. § 3.159(c)(2) (2003), VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  So 
additional steps must be taken to obtain the veteran's SMRs 
until it is determined that the requested records do not 
exist or the custodian does not have them.  

The veteran has submitted records from Dr. Scott, Fleetwood 
Internal Medicine, and the Palmetto Baptist Medical Center.  
However, since it is unclear whether all records from these 
facilities have been obtained, the RO must contact the 
veteran and request that she complete and return the 
necessary authorizations for release of all these records.  

Also on file are VA outpatient treatment (VAOPT) records 
dated in June and October 2002.  To ensure that all up-to-
date VA clinical records are on file, all VAOPT records since 
October 2002 should be obtained.  



Also, the veteran was afforded a VA examination in June 2002, 
at which time it was noted that she had undergone a 
cholecystectomy in 1999 or 2000.  And it was thought that she 
might be having intercurrent viral infections or that she 
might have malaria.  It was recommended that, if she had 
another episode, she should report to a VA medical facility 
to have a malarial smear.  But no specific opinion was 
rendered as to whether the etiology of her subjective 
complaints could be determined.  And the Board, itself, 
cannot make this determination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  So a medical opinion is needed 
concerning this.  38 U.S.C.A. § 5103A(d).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with 
and satisfied.  

2.  Take the appropriate steps to locate the 
veteran's SMRs.  Documentation of all steps 
taken should be recorded and placed in the 
claims file.  The RO must attempt to obtain the 
SMRs until assured these records either do not 
exist or that further efforts to obtain them 
would be futile.   

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for the 
disorders at issue.  Ask that she complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  This 
should include, but is not limited to, all 
records from Dr. Scott, Fleetwood Interna 
Medicine, and Palmetto Baptist Medical Center, 
and those pertaining to her cholecystectomy in 
1999 or 2000. 

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2003).   

4.  Also obtain all VAOPT records since October 
2002.  

5.  Schedule the veteran for a VA examination to 
ascertain, if possible, the etiology of her 
subjective complaints that are at issue in this 
appeal.  This includes determining whether any 
specific symptoms (i.e., fever, fatigue, muscle 
aches, diarrhea, vomiting, nausea, and 
headaches) are due to an undiagnosed illness or, 
instead, are due to a known diagnosed disorder.  
And, if known, state the diagnosis and whether 
it is at least as likely as not that the 
diagnosed disorder is of service origin or, if a 
chronic disease, e.g., malaria, manifested 
within one year of service discharge.  

To facilitate making these determinations, 
please review the report of the veteran's VA 
examination in June 2002, as well as the other 
relevant evidence in her claims file, including 
a copy of this remand.

6.  Then readjudicate the claim based on the 
additional evidence obtained.  If benefits are 
not granted to the veteran's satisfaction, send 
her and her representative a supplemental 
statement of the case and give them time to 
respond.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


